DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2016/0102901 A1) and in view of Stanke (US 10,486,499 B2) and further in view of Kawano (US 2015/0143841 A1).
In regards to claims 1 and 6, Christensen teaches a method for controlling a vapor compression system (10, see fig. 1), the vapor compression system comprising at least one compressor (14), a heat rejecting heat exchanger (2), a high pressure expansion device (4), a receiver (6), an evaporator expansion device (expansion valve 11, 21), and an evaporator (12, 21), and a gas bypass valve (8), arranged in a refrigerant path (at least fluid conduit 1, 3, 7, 9, see fig. 3), the method comprising the steps of: deriving an actual opening degree of the gas bypass valve (determining current valve position by module 171 and controller 106, see paragraph 95; and determining an operating position of the gas bypass valve based on measured data values, see paragraphs 93-94), deriving a target opening degree of the gas bypass valve, based on one or more control parameters of the vapour compression system (threshold position value of the valve determined based on data measurement, see paragraph 138; wherein the measured data is pressure, temperature or flow of refrigerant through the refrigeration system, see paragraph 60), comparing the actual opening degree of the gas bypass valve to the target opening degree of the gas bypass valve (see paragraph 98), and controlling the vapour compression system based on the comparison (based on the comparison of gas bypass valve opening with the threshold value, activating or deactivating parallel compressors, see paragraph 98), and in order to match a mass flow of gaseous refrigerant through the gas bypass valve to the actual opening degree of the gas bypass valve (mass flow of the gaseous refrigerant through the gas bypass valve depends upon the opening of the gas bypass valve; hence the opening of the gas bypass valve and the mass flow through the gas bypass valve matches, see paragraphs 100 and 14); wherein the step of deriving (i.e. obtaining/determining) an actual opening degree of the gas bypass valve (obtaining an operating position of the gas bypass valve based on the data values, see paragraph 94) comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (the obtained data values used for determination of the position of the gas bypass valve, include measured temperature and pressure values, see paragraph 93; and the data acquisition module includes the measured temperature and pressure values for the determination of the position of the gas bypass valve, see paragraphs 93-94).
However, Christensen does not explicitly teach registering that the gas bypass valve is malfunctioning.
Stanke teaches determining that a valve is at fault and performing abnormally (col. 2, lines 24-30) for an air conditioning system (see fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen by introducing the step of making a determination that the gas bypass valve is malfunctioning based on the teachings of Stanke to determine fault at a valve in order to prevent causing damage to the air conditioning system by distinguishing between the normal performance or degraded performance of the system due to fault at the valve (see col. 9, lines 52-67, Stanke). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of determining actual and target opening degrees of the gas bypass valve and controlling the vapor compression system accordingly as taught by Christensen to the malfunctioning gas bypass valve of the combination of Christensen and Stanke to obtain the opening degrees of the malfunctioning gas bypass valve, and to adjust the vapor compression system to vary the mass flow through the malfunctioning gas bypass valve because the applicant has not claimed or provided any difference between the method of controlling the vapor compression system for a non-malfunctioning gas bypass valve and the method of controlling the vapor compression system for a malfunctioning gas bypass valve. In addition, the applicant has not claimed or clarified that the malfunction of the gas bypass affects or hinders the ability of the gas bypass valve to fully follow the opening degree command and the error/malfunction of the gas bypass valve prevents the gas bypass valve from opening or closing as per expectation.
Christensen also teaches that the step of deriving an actual opening degree of the gas bypass valve comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (obtaining temperature at the condenser outlet and pressure within the refrigerant circuit, see paragraphs 15, 34 and 122), and deriving the actual opening degree of the gas bypass valve based on the estimated mass flow of gaseous refrigerant through the gas bypass valve (adjusted/set opening degree of the gas bypass valve to 10%, 15%, or 40% is related to/corresponding to/based on the mass flow rate of the refrigerant through the gas bypass valve, see paragraphs 100, 132, and 136-137).
Christensen does not explicitly teach estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s).
However, Kawano teaches estimating a mass flow of the refrigerant through the refrigerant circuit, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) (obtaining quantity of circulating refrigerant based on pressure and temperature measurements, see paragraph 13 and 102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen as modified by introducing the step of estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) in the vapor compression system of Christensen as modified based on the teachings of Kawano to determine a quantity of refrigerant flow based on temperature and pressure measurements in order to accurately determine the state of the gaseous refrigerant and to maintain the quantity of gaseous refrigerant through the gas bypass valve because both the pressure and the temperature measurements of the refrigerant correctly describe the pressure state at the compressor discharge and at the receiver (see paragraph 4-5, Kawano).

In regards to claims 1 and 6, Christensen teaches a method for controlling a vapor compression system (10, see fig. 1), the vapor compression system comprising at least one compressor (14), a heat rejecting heat exchanger (2), a high pressure expansion device (4), a receiver (6), an evaporator expansion device (expansion valve 11, 21), and an evaporator (12, 21), and a gas bypass valve (8), arranged in a refrigerant path (at least fluid conduit 1, 3, 7, 9, see fig. 3), the method comprising the steps of: deriving an actual opening degree of the gas bypass valve (determining current valve position by module 171 and controller 106, see paragraph 95; and determining an operating position of the gas bypass valve based on measured data values, see paragraphs 93-94), deriving a target opening degree of the gas bypass valve, based on one or more control parameters of the vapour compression system (threshold position value of the valve determined based on data measurement, see paragraph 138; wherein the measured data is pressure, temperature or flow of refrigerant through the refrigeration system, see paragraph 60), comparing the actual opening degree of the gas bypass valve to the target opening degree of the gas bypass valve (see paragraph 98), and controlling the vapour compression system based on the comparison (based on the comparison of gas bypass valve opening with the threshold value, activating or deactivating parallel compressors, see paragraph 98), and in order to match a mass flow of gaseous refrigerant through the gas bypass valve to the actual opening degree of the gas bypass valve (mass flow of the gaseous refrigerant through the gas bypass valve depends upon the opening of the gas bypass valve; hence the opening of the gas bypass valve and the mass flow through the gas bypass valve matches, see paragraphs 100 and 14); wherein the step of deriving an actual opening degree of the gas bypass valve comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (obtaining temperature at the condenser outlet and pressure within the refrigerant circuit as measured by pressure sensor, see paragraphs 15, 34 and 122), and obtains and adjusts the actual opening degree of the gas bypass valve based on the obtained temperature and pressure values (adjusting the actual opening degree of the gas bypass valve to a determined degree based on obtained temperature and pressure, see paragraph 15).
However, Christensen does not explicitly teach registering that the gas bypass valve is malfunctioning.
Stanke teaches determining that a valve is at fault and performing abnormally (col. 2, lines 24-30) for an air conditioning system (see fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen by introducing the step of making a determination that the gas bypass valve is malfunctioning based on the teachings of Stanke to determine fault at a valve in order to prevent causing damage to the air conditioning system by distinguishing between the normal performance or degraded performance of the system due to fault at the valve (see col. 9, lines 52-67, Stanke). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of determining actual and target opening degrees of the gas bypass valve and controlling the vapor compression system accordingly as taught by Christensen to the malfunctioning gas bypass valve of the combination of Christensen and Stanke to obtain the opening degrees of the malfunctioning gas bypass valve, and to adjust the vapor compression system to vary the mass flow through the malfunctioning gas bypass valve because the applicant has not claimed or provided any difference between the method of controlling the vapor compression system for a non-malfunctioning gas bypass valve and the method of controlling the vapor compression system for a malfunctioning gas bypass valve. In addition, the applicant has not claimed or clarified that the malfunction of the gas bypass affects or hinders the ability of the gas bypass valve to fully follow the opening degree command and the error/malfunction of the gas bypass valve prevents the gas bypass valve from opening or closing as per expectation.
Christensen also teaches that the step of deriving an actual opening degree of the gas bypass valve comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (obtaining temperature at the condenser outlet and pressure within the refrigerant circuit, see paragraphs 15, 34 and 122), and deriving the actual opening degree of the gas bypass valve based on the estimated mass flow of gaseous refrigerant through the gas bypass valve (adjusted/set opening degree of the gas bypass valve to 10%, 15%, or 40% is related to/corresponding to/based on the mass flow rate of the refrigerant through the gas bypass valve, see paragraphs 100, 132, and 136-137).
Christensen does not explicitly teach estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s).
However, Kawano teaches estimating a mass flow of the refrigerant through the refrigerant circuit, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) (obtaining quantity of circulating refrigerant based on pressure and temperature measurements, see paragraph 13 and 102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen as modified by introducing the step of estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) in the vapor compression system of Christensen as modified based on the teachings of Kawano to determine a quantity of refrigerant flow based on temperature and pressure measurements in order to accurately determine the state of the gaseous refrigerant and to maintain the quantity of gaseous refrigerant through the gas bypass valve because both the pressure and the temperature measurements of the refrigerant correctly describe the pressure state at the compressor discharge and at the receiver (see paragraph 4-5, Kawano).
In regards to claim 2, Christensen as modified teaches the limitations of claim 2 and further discloses that the step of controlling the vapour compression system based on the comparison comprises the steps of: in the case that the comparison reveals that the actual opening degree of the gas bypass valve is larger than the target opening degree of the gas bypass valve, controlling the vapour compression system to increase the mass flow of gaseous refrigerant through the gas bypass valve (this is a contingent limitation in a method claim, see MPEP 2111.04), and in the case that the comparison reveals that the actual opening degree of the gas bypass valve is smaller than the target opening degree of the gas bypass valve, controlling the vapour compression system to decrease the mass flow of gaseous refrigerant through the gas bypass valve (this is a contingent limitation in a method claim, see MPEP 2111.04; however, in the case where the comparison reveals that both the actual and the target opening degrees of the valve are equal, neither of the claimed method steps are required because they depend on the conditions that are not required/present).
In regards to claim 3, Christensen as modified teaches the limitations of claim 3 and further discloses that the step of increasing the mass flow of gaseous refrigerant through the gas bypass valve (opening after closing the valve to adjust flow through the valve, see paragraph 42) comprises decreasing a pressure of refrigerant leaving the heat rejecting heat exchanger (decreasing the second pressure threshold at the receiver tank 6, which collects refrigerant leaving the heat rejecting heat exchanger 2, see paragraphs 9-10, and 17) and/or increasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claim 3, Christensen as modified teaches the limitations of claim 3 and further discloses that the step of increasing the mass flow of gaseous refrigerant through the gas bypass valve (increasing the mass flow through gas bypass valve, as shown by positive response of POS>POS-thresh at step 304, see fig. 9) comprises decreasing a pressure of refrigerant leaving the heat rejecting heat exchanger (decreasing the Prec at step 318, see paragraph 145, wherein the receiver tank 6 collects refrigerant leaving the heat rejecting heat exchanger 2, see figs. 1-6) and/or increasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claims 4 and 11, Christensen as modified teaches the limitations of claims 4 and 11 and further discloses that the step of decreasing the mass flow of gaseous refrigerant through the gas bypass valve (decreasing the mass flow through gas bypass valve, as shown by negative response of POS>POS-thresh at step 304, see fig. 9) comprises increasing a pressure of refrigerant leaving the heat rejecting heat exchanger (increasing the Prec at step 308, by closing all other refrigerant paths except the gas bypass path, see paragraphs 139, and 69, wherein the receiver tank 6 collects refrigerant leaving the heat rejecting heat exchanger 2, see figs. 1-6) and/or decreasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claims 5, and 12-14, Christensen as modified teaches the limitations of claims 5 and 12-14 and further discloses that the step of controlling the vapour compression system based on the comparison step comprises adjusting an opening degree of the high pressure expansion device, adjusting a secondary fluid flow across the heat rejecting heat exchanger and/or adjusting a compressor capacity of the compressor(s) (using parallel compressor at steps 318, 320, fig. 9 and at step 208, fig. 8, to adjust pressure based on the comparison, see paragraphs 145-146, where the adjustment of pressure is achieved by increasing or decreasing compressor speed, see paragraph 109).
In regards to claim 8, Christensen as modified teaches the limitations of claim 8 and further discloses that the step of deriving a target opening degree of the gas bypass valve (achieving an open, closed, or intermediate position of the gas bypass valve, see paragraph 42 and attempting a 10%, 15%, or 40% opening of the gas bypass valve, see paragraphs 100-101) is based on at least an obtained value of a pressure prevailing inside the receiver (opening degree of valve controlled to achieved desired opening based on pressure within the receiving tank, see step 202-206, fig. 8; Also operating gas bypass valve based on pressure of the receiving tank, see paragraph 104 and fig. 9).
In regards to claim 9, Christensen as modified teaches the limitations of claim 9 and further discloses that the step of controlling the vapour compression system is performed in such a manner that a compressor capacity of the compressor(s) is not allowed to decrease below a minimum compressor capacity level (based on the comparison of opening degree of valves, see step 304, compressor operated at steps 318, 320, see fig. 9, where the parallel compressor is operated at specified rate, speed and power, see paragraphs 134, 109, 73, and 80).
In regards to claim 10, Christensen as modified teaches the limitations of claim 10 and further discloses a step of forcing the compressor(s) to start at predefined time intervals (parallel compressor operated at steps 318, 418, 320, and 420 only after the time exceeds threshold at steps 310, and 410, see figs. 9, 10; and paragraph 102).
In regards to claims 15-18, Christensen as modified teaches the limitations of claims 15-18 and further discloses that the step of deriving an actual opening degree of the gas bypass valve comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (obtaining temperature at the condenser outlet and pressure within the refrigerant circuit, see paragraphs 15, 34 and 122), and deriving the actual opening degree of the gas bypass valve based on the estimated mass flow of gaseous refrigerant through the gas bypass valve (adjusted/set opening degree of the gas bypass valve to 10%, 15%, or 40% is related to/corresponding to/based on the mass flow rate of the refrigerant through the gas bypass valve, see paragraphs 100, 132, and 136-137).
However, Christensen does not explicitly teach estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s).
Kawano teaches estimating a mass flow of the refrigerant through the refrigerant circuit, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) (obtaining quantity of circulating refrigerant based on pressure and temperature measurements, see paragraph 13 and 102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen as modified by introducing the step of estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) in the vapor compression system of Christensen as modified based on the teachings of Kawano to determine a quantity of refrigerant flow based on temperature and pressure measurements in order to accurately determine the state of the gaseous refrigerant and to maintain the quantity of gaseous refrigerant through the gas bypass valve because both the pressure and the temperature measurements of the refrigerant correctly describe the pressure state at the compressor discharge and at the receiver (see paragraph 4-5, Kawano).

Claim 1-5, 8-10, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2016/0102901 A1) and in view of Stanke (US 10,486,499 B2) and further in view of Minami (US 2016/0341450 A1).
In regards to claim 1, Christensen teaches a method for controlling a vapor compression system (10, see fig. 1), the vapor compression system comprising at least one compressor (14), a heat rejecting heat exchanger (2), a high pressure expansion device (4), a receiver (6), an evaporator expansion device (expansion valve 11, 21), and an evaporator (12, 21), and a gas bypass valve (8), arranged in a refrigerant path (at least fluid conduit 1, 3, 7, 9, see fig. 3), the method comprising the steps of: deriving an actual opening degree of the gas bypass valve (determining current valve position by module 171 and controller 106, see paragraph 95; and determining an operating position of the gas bypass valve based on measured data values, see paragraphs 93-94), deriving a target opening degree of the gas bypass valve, based on one or more control parameters of the vapour compression system (threshold position value of the valve determined based on data measurement, see paragraph 138; wherein the measured data is pressure, temperature or flow of refrigerant through the refrigeration system, see paragraph 60), comparing the actual opening degree of the gas bypass valve to the target opening degree of the gas bypass valve (see paragraph 98), and controlling the vapour compression system based on the comparison (based on the comparison of gas bypass valve opening with the threshold value, activating or deactivating parallel compressors, see paragraph 98), and in order to match a mass flow of gaseous refrigerant through the gas bypass valve to the actual opening degree of the gas bypass valve (mass flow of the gaseous refrigerant through the gas bypass valve depends upon the opening of the gas bypass valve; hence the opening of the gas bypass valve and the mass flow through the gas bypass valve matches, see paragraphs 100 and 14); wherein the step of deriving (i.e. obtaining/determining) an actual opening degree of the gas bypass valve (obtaining an operating position of the gas bypass valve based on the data values, see paragraph 94) comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (the obtained data values used for determination of the position of the gas bypass valve, include measured temperature and pressure values, see paragraph 93; and the data acquisition module includes the measured temperature and pressure values for the determination of the position of the gas bypass valve, see paragraphs 93-94).
However, Christensen does not explicitly teach registering that the gas bypass valve is malfunctioning.
Stanke teaches determining that a valve is at fault and performing abnormally (col. 2, lines 24-30) for an air conditioning system (see fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen by introducing the step of making a determination that the gas bypass valve is malfunctioning based on the teachings of Stanke to determine fault at a valve in order to prevent causing damage to the air conditioning system by distinguishing between the normal performance or degraded performance of the system due to fault at the valve (see col. 9, lines 52-67, Stanke). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of determining actual and target opening degrees of the gas bypass valve and controlling the vapor compression system accordingly as taught by Christensen to the malfunctioning gas bypass valve of the combination of Christensen and Stanke to obtain the opening degrees of the malfunctioning gas bypass valve, and to adjust the vapor compression system to vary the mass flow through the malfunctioning gas bypass valve because the applicant has not claimed or provided any difference between the method of controlling the vapor compression system for a non-malfunctioning gas bypass valve and the method of controlling the vapor compression system for a malfunctioning gas bypass valve. In addition, the applicant has not claimed or clarified that the malfunction of the gas bypass affects or hinders the ability of the gas bypass valve to fully follow the opening degree command and the error/malfunction of the gas bypass valve prevents the gas bypass valve from opening or closing as per expectation.
Christensen also teaches that the step of deriving an actual opening degree of the gas bypass valve comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (obtaining temperature at the condenser outlet and pressure within the refrigerant circuit, see paragraphs 15, 34 and 122), and deriving the actual opening degree of the gas bypass valve based on the estimated mass flow of gaseous refrigerant through the gas bypass valve (adjusted/set opening degree of the gas bypass valve to 10%, 15%, or 40% is related to/corresponding to/based on the mass flow rate of the refrigerant through the gas bypass valve, see paragraphs 100, 132, and 136-137).
However, Christensen is silent about obtaining both one pressure and one temperature value along the refrigerant path for the step of obtaining the valve opening.
Minami teaches obtaining one or more refrigerant pressure values (via pressure sensor 71) and one or more refrigerant temperature values (via temperature sensors 83, 84) at selected positions along the refrigerant path (pressure and temperature sensors along refrigerant path in the refrigeration circuit, see fig. 8 and paragraph 165); and deriving (obtaining/determining, which is including in the step of controlling/adjusting the valve to a set position, see paragraph 165, 169) an actual opening degree of the refrigerant flow valve using the data from the temperature and pressure sensors (using the sensed temperature and pressure values to determine the valve opening that is set to equalize pressure losses, see paragraphs 165, 167 and 169).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of deriving an actual opening degree of the malfunctioning gas bypass valve in the method of Christensen as modified by obtaining the valve opening size based on both the one or more refrigerant pressure values and one or more temperature values at selected positions along the refrigerant path in view of the teachings of Minami in order to determine the amount of valve opening regulation needed to reduce pressure loss and understand the relationship of the temperature and pressure variation within a refrigerant flow system with respect to the malfunctioning gas bypass valve opening.
In regards to claim 2, Christensen as modified teaches the limitations of claim 2 and further discloses that the step of controlling the vapour compression system based on the comparison comprises the steps of: in the case that the comparison reveals that the actual opening degree of the gas bypass valve is larger than the target opening degree of the gas bypass valve, controlling the vapour compression system to increase the mass flow of gaseous refrigerant through the gas bypass valve (this is a contingent limitation in a method claim, see MPEP 2111.04), and in the case that the comparison reveals that the actual opening degree of the gas bypass valve is smaller than the target opening degree of the gas bypass valve, controlling the vapour compression system to decrease the mass flow of gaseous refrigerant through the gas bypass valve (this is a contingent limitation in a method claim, see MPEP 2111.04; however, in the case where the comparison reveals that both the actual and the target opening degrees of the valve are equal, neither of the claimed method steps are required because they depend on the conditions that are not required/present).
In regards to claim 3, Christensen as modified teaches the limitations of claim 3 and further discloses that the step of increasing the mass flow of gaseous refrigerant through the gas bypass valve (opening after closing the valve to adjust flow through the valve, see paragraph 42) comprises decreasing a pressure of refrigerant leaving the heat rejecting heat exchanger (decreasing the second pressure threshold at the receiver tank 6, which collects refrigerant leaving the heat rejecting heat exchanger 2, see paragraphs 9-10, and 17) and/or increasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claim 3, Christensen as modified teaches the limitations of claim 3 and further discloses that the step of increasing the mass flow of gaseous refrigerant through the gas bypass valve (increasing the mass flow through gas bypass valve, as shown by positive response of POS>POS-thresh at step 304, see fig. 9) comprises decreasing a pressure of refrigerant leaving the heat rejecting heat exchanger (decreasing the Prec at step 318, see paragraph 145, wherein the receiver tank 6 collects refrigerant leaving the heat rejecting heat exchanger 2, see figs. 1-6) and/or increasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claims 4 and 11, Christensen as modified teaches the limitations of claims 4 and 11 and further discloses that the step of decreasing the mass flow of gaseous refrigerant through the gas bypass valve (decreasing the mass flow through gas bypass valve, as shown by negative response of POS>POS-thresh at step 304, see fig. 9) comprises increasing a pressure of refrigerant leaving the heat rejecting heat exchanger (increasing the Prec at step 308, by closing all other refrigerant paths except the gas bypass path, see paragraphs 139, and 69, wherein the receiver tank 6 collects refrigerant leaving the heat rejecting heat exchanger 2, see figs. 1-6) and/or decreasing a temperature of refrigerant leaving the heat rejecting heat exchanger (this is an alternative limitation, see MPEP 2173.05(h)).
In regards to claims 5, and 12-14, Christensen as modified teaches the limitations of claims 5 and 12-14 and further discloses that the step of controlling the vapour compression system based on the comparison step comprises adjusting an opening degree of the high pressure expansion device, adjusting a secondary fluid flow across the heat rejecting heat exchanger and/or adjusting a compressor capacity of the compressor(s) (using parallel compressor at steps 318, 320, fig. 9 and at step 208, fig. 8, to adjust pressure based on the comparison, see paragraphs 145-146, where the adjustment of pressure is achieved by increasing or decreasing compressor speed, see paragraph 109).
In regards to claim 8, Christensen as modified teaches the limitations of claim 8 and further discloses that the step of deriving a target opening degree of the gas bypass valve (achieving an open, closed, or intermediate position of the gas bypass valve, see paragraph 42 and attempting a 10%, 15%, or 40% opening of the gas bypass valve, see paragraphs 100-101) is based on at least an obtained value of a pressure prevailing inside the receiver (opening degree of valve controlled to achieved desired opening based on pressure within the receiving tank, see step 202-206, fig. 8; Also operating gas bypass valve based on pressure of the receiving tank, see paragraph 104 and fig. 9).
In regards to claim 9, Christensen as modified teaches the limitations of claim 9 and further discloses that the step of controlling the vapour compression system is performed in such a manner that a compressor capacity of the compressor(s) is not allowed to decrease below a minimum compressor capacity level (based on the comparison of opening degree of valves, see step 304, compressor operated at steps 318, 320, see fig. 9, where the parallel compressor is operated at specified rate, speed and power, see paragraphs 134, 109, 73, and 80).
In regards to claim 10, Christensen as modified teaches the limitations of claim 10 and further discloses a step of forcing the compressor(s) to start at predefined time intervals (parallel compressor operated at steps 318, 418, 320, and 420 only after the time exceeds threshold at steps 310, and 410, see figs. 9, 10; and paragraph 102).

Claims 6, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2016/0102901 A1) and in view of Stanke and Minami as applied to claim 1 above and further in view of Kawano (US 2015/0143841 A1).
In regards to claims 6 and 15-18, Christensen as modified teaches the limitations of claims 15-18 and further discloses that the step of deriving an actual opening degree of the gas bypass valve comprises the steps of: obtaining one or more refrigerant pressure values and one or more refrigerant temperature values at selected positions along the refrigerant path (obtaining temperature at the condenser outlet and pressure within the refrigerant circuit, see paragraphs 15, 34 and 122), and deriving the actual opening degree of the gas bypass valve based on the estimated mass flow of gaseous refrigerant through the gas bypass valve (adjusted/set opening degree of the gas bypass valve to 10%, 15%, or 40% is related to/corresponding to/based on the mass flow rate of the refrigerant through the gas bypass valve, see paragraphs 100, 132, and 136-137).
However, Christensen does not explicitly teach estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s).
Kawano teaches estimating a mass flow of the refrigerant through the refrigerant circuit, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) (obtaining quantity of circulating refrigerant based on pressure and temperature measurements, see paragraph 13 and 102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of controlling the vapor compression system of Christensen as modified by introducing the step of estimating a mass flow of gaseous refrigerant through the gas bypass valve, based on the obtained refrigerant pressure value(s) and refrigerant temperature value(s) in the vapor compression system of Christensen as modified based on the teachings of Kawano to determine a quantity of refrigerant flow based on temperature and pressure measurements in order to accurately determine the state of the gaseous refrigerant and to maintain the quantity of gaseous refrigerant through the gas bypass valve because both the pressure and the temperature measurements of the refrigerant correctly describe the pressure state at the compressor discharge and at the receiver (see paragraph 4-5, Kawano).
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Christensen alone or in combination does not teach the limitation that the step of deriving includes obtaining a pressure value and a temperature value because in Christensen the step of obtaining pressure and temperature are not part of the step of deriving an actual opening degree of the bypass valve," the examiner points out that the newly added limitation of claim 1 had been rejected as part of claim 6 and the above limitation is very broad and does not require the step of deriving the actual opening degree of the bypass valve to be only or directly dependent upon the pressure and temperature measurements. Also the above limitation was rejected as part of claim 6 by the combination of Christensen in view of Stanke and Kawano and not by Christensen alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument, "Christensen teaches obtaining the one or more pressure and one or more temperature values but does not teach obtaining them for deriving an actual opening degree of the valve," the examiner maintains the rejection of claims and points out that the method of claim 1 requires obtaining the pressure and temperature values along the refrigerant path; however, the claim is completely silent about the relationship of the temperature and pressure values with the step of deriving an actual opening degree of the gas bypass valve. Since the acquisition module (171) of Christensen obtains the actual opening degree of the gas bypass valve (see paragraphs 93-95), and applicant admitted that Christensen teaches obtaining the pressure and temperature values along the refrigerant path and the above mentioned combination teaches all the limitations of claims 1 and 6 along with the deriving of the actual valve opening degree based on the obtained temperature and pressure values, the above mentioned limitations of claim 1 are met by the combination of references. 
In response to applicant's argument, "Stanke or Kawano or both do not overcome the deficiencies of Christensen," the examiner maintains the rejection of claims and points out that the combination of Christensen and Stanke and Kawano teach the limitations of claims 1 and 6. The Christensen reference teaches deriving the actual opening degree based on mass flow and teaches obtaining the pressure and temperature values along the refrigerant path (as admitted by the applicant in the Remarks) and Kawano teaches obtaining the mass flow using one or more temperature and pressure values and hence the combination as provided above teaches deriving an actual opening of the malfunctioning gas bypass valve based on the required method steps of claims 6 and 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/NELSON J NIEVES/Primary Examiner, Art Unit 3763